department of the treasury internal_revenue_service washington d c wta-n-122232-98 cc intl br5 uilc number release date date internal_revenue_service national_office field_service_advice memorandum for from subject jeffrey l dorfman branch chief cc intl br5 fsa - foreign exchange loss this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer corporation a corporation b corporation c_corporation d corporation e corporation f country a year a year b currency a x y z issue s whether debt instruments issued by taxpayer denominated in currency a were paid within the meaning of sec_1_988-2 when such instruments were refinanced with new debt having the same terms as the original debt thus entitling the taxpayer to claim a foreign exchange loss under sec_988 if it is determined that the loans were in fact paid under sec_1_988-2 what is the character of the loss conclusion under the standard set forth in sec_1_1001-3 the instruments were paid for purposes of sec_1_988-2 giving rise to an exchange loss pursuant to sec_988 the loss is ordinary in character facts during the taxable_year b taxpayer reported a foreign exchange loss in the amount of dollar_figurez the loss represents exchange loss recognized by taxpayer with respect to the principal repaid on currency a denominated loans taxpayer is a u s_corporation which is owned by five country a corporations corporations a b c d and e corporations a and b own and of taxpayer respectively although taxpayer intended on forming a manufacturing business in the united_states taxpayer’s sole business activity was holding stock in corporation f a publically held country a corporation together with its affiliated corporations taxpayer owns approximately of corporation f beginning in year a taxpayer borrowed fixed rate currency a funds from corporations a c and f at the end of taxable_year b there were loans with a currency a balance of x equal to dollar_figurey with regard to most of the loans in question the interest rates on the loans were periodically adjusted pursuant to an index set forth in the instrument during the period interest rates on the loan went from in year a to in year b during taxable_year a the loans came due taxpayer paid off the loans with proceeds from new loans entered into with the same lenders having the same terms as the old loans law and analysis regulation sec_1_988-2 provides that the obligor under a nonfunctional_currency debt_instrument shall realize exchange gain_or_loss with respect to the principal_amount of such instrument on the date principal is paid or the obligation to make payments is transferred or extinguished including a deemed disposition under sec_1001 that results from a material_change in terms of the instrument generally in determining the meaning of paid in the context of a currency loss the appropriate standard is the standard set forth under sec_1_165-1 under sec_1 a losses are allowed in the year they are sustained pursuant to sec_1_165-1 losses are allowed only if evidenced by a closed and completed transaction fixed by identifiable events and actually sustained substance and not mere form shall govern in determining a deductible loss in the context of the facts of this case regulations issued under sec_1001 of the code are also relevant with respect to whether the currency loss claimed by taxpayer was actually sustained under sec_1_1001-1 the exchange of property for other_property that differs materially either in_kind or in extent is a realization event reg sec_1_1001-3 prescribes the tax treatment for modification of debt instruments and is effective for alterations of the terms of a debt_instrument on or after date taxpayers however may rely on sec_1_1001-3 for alterations of the terms of a debt_instrument after date and before date see sec_1_1001-3 the modification to all the loans at issue in this case occurred before date--ie prior to the effective date of the sec_1_1001-3 regulations however we assume that the taxpayer will apply the regulation to the pertinent years since it is in its interest to do so the economic_effect of paying the old loans with proceeds from the new loans that have identical terms and conditions was to extend the maturity_date of the original loans thus the issue is whether this was a material modification that would give rise to a realization event under sec_1_1001-3 e a modification that changes the timing of payments due under a debt_instrument is a significant modification if it results in the material deferral of scheduled payments under a safe-harbor rule in the regulations the deferral of one or more scheduled payments within the safe-harbor period is not a material deferral if the deferred payments are unconditionally payable no later than at the end of the safe-harbor period the safe-harbor period is the lesser_of five years or percent of the original term of the instrument the old loans had a year term and were replaced with new loans with the same term accordingly these new loans would fall outside the safe_harbor and must be treated as significant modifications to the old loans since the debt refinancing results in a realization event under sec_1_1001-3 taxpayer has realized and may deduct the currency losses at issue under sec_988 the currency losses are characterized as ordinary losses while not raised in your request for field_service_advice you may want to consider the effect of the change in interest rates for the small number of loans which did not have interest reset features in the terms of the instrument in those instruments the change in rates may give rise to a realization event in years that may be closed see sec_1_1001-3 and revrul_81_169 1981_1_cb_429 if you have any further questions please feel free to call me jeffrey l dorfman branch chief
